Citation Nr: 1112233	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-47 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Propriety of evaluations assigned for the Veteran's right knee disability, from the date of the claim for increase, exclusive of any period for which he received a total disability rating. 

2.  Propriety of evaluations assigned for the Veteran's left knee disability, from the date of the claim for increase, exclusive of any period for which he received a total disability rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to February 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Prior to March 20, 2009, the RO granted total ratings for convalescence for defined periods following surgery for total knee replacements.  A total rating for the right knee was effective from October 11, 2006 to December 1, 2007.  A total rating for the left knee was effective from December 6, 2007 to February 1, 2009.  The Board will consider whether an increased rating for either knee was warranted at any period, exclusive of any period when a total rating was in effect. 

The Veteran testified before the Board sitting in Washington, D.C. in November 2010.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

For increased-compensation claims, VA must notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment.  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In correspondence in June 2006, the RO provided a notice that did not satisfy all the requirements outlined in Vazquez-Flores.  Although the notice informed the Veteran that information on lost time at work would be considered, the notice did not ask the Veteran specifically for evidence to show the impact of his disabilities on his employment.  The notice did provide him with general information concerning the rating criteria but did not provide details of the criteria that involve specific tests for range of motion and for instability.   The Veteran's written and oral statements do not show that the Veteran had actual knowledge of the criteria particularly as they apply to his symptoms prior to March 2009.   The Veteran applied for a total rating based on unemployability in April 2009 indicating that he had not worked since 2001.  However, notations made by VA clinicians after that date indicated that the Veteran continued to work.  Therefore, an adequate notice requesting information on the impact of the bilateral knee disabilities on his employment prior to March 2009 and notice of the criteria for evaluation of knee disabilities including arthritis and post surgical placement of a knee prosthesis are necessary prior to further adjudication of the claims.  

In January 1993, the Veteran submitted a claim for increased ratings for his service-connected bilateral knee disabilities and reported that his knee symptoms had become more severe.  In correspondence in September 1993, the RO acknowledged the claims and requested additional evidence.  The Veteran responded the same month but did not provide additional information relevant to his knees.  There is no evidence in the claims file that the Veteran underwent a VA examination or that the claims for increased ratings were adjudicated.   Therefore, the Board must consider the status of the disabilities starting one year prior to receipt of his claim.  38 C.F.R. § 3.400 (o) (2) (2010).  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992)

In his November 2010 Board hearing, the Veteran stated that he received VA treatment for knee disabilities only at VA facilities.  The claims file contains VA records from VA Medical Centers in Washington D.C. and Martinsburg, WV.  The file does not contain VA treatment records from January 1992 to September 2004 or from March 2007 to March 2009 with the exception of some records in December 2007.  As records of treatment during these periods are relevant to the period of time covered by this appeal, the records must be obtained and considered in establishing the appropriate level of disability compensation prior to March 20, 2009.  

Accordingly, the case is REMANDED for the following action:

1.   Provide the Veteran with notice of the applicable rating criteria and tests for evaluation of the knee and request that he provide the effect that the worsening or increase in disabilities had on his employment prior to March 2009.  Associate any response received with the claims file. 

2.  Request all records of VA medical care from VAMC Washington D.C. and VAMC Martinsburg from January 1992 to September 2004 and from March 2007 to March 2009.  Associate any records received with the claims file. 

3.  Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development, to include an examination if indicated.  Readjudicate the claims for higher ratings for the left and right knee disabilities during any time over the appeal period.  If any benefit sought for either knee remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The purpose of this remand is to assist the appellant with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


	(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).
 


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


